Citation Nr: 0826467	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  04-00 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a higher initial evaluation for intervertebral 
disc syndrome, currently assigned a 20 percent disability 
evaluation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 
INTRODUCTION

The veteran served on active duty from October 1976 to March 
1979.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which granted service connection for 
intervertebral disc syndrome and assigned a 20 percent 
disability evaluation effective from May 30, 2000.  The 
veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  The Board 
remanded the case for further development in March 2005 and 
March 2006.  That development was completed, and the case has 
since been returned to the Board for appellate review.

A hearing was held on February 28, 2005, in Washington DC, 
before a Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c), (e)(2) (West 2002).  A transcript of the hearing 
testimony is in the claims file.  The Board notes that a 
letter was subsequently sent to the veteran in January 2006 
informing him that the Veterans Law Judge who had conducted 
the hearing was no longer employed by the Board.  It was also 
noted that he had a right to another Board hearing because 
the law requires that the Veterans Law Judge who conducts a 
hearing on an appeal must participate in any decision made on 
that appeal. See 38 C.F.R. § 20.707.  However, the veteran's 
representative notified the RO that same month that the 
veteran did not want an additional hearing.  Absent any 
further request from the veteran, the Board finds that his 
hearing request has been satisfied.

The Board notes that additional evidence has been received, 
which was not previously considered by the RO.  However, the 
veteran submitted a waiver of the RO's initial consideration 
of the evidence in June 2008.  Therefore, the Board will 
consider this newly obtained evidence and proceed with a 
decision.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's interverterbral disc syndrome was not 
productive of recurring attacks with intermitenet relief; 
severe limitation of motion; or, a severe lumbosacral strain 
with listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion. 

3.  The veteran's intervertebral disc syndrome is not 
productive of incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months.

4.  The veteran has been shown to have forward flexion of the 
thoracolumbar spine 30 degrees or less, but his intervertrabl 
disc syndrome is not productive of unfavorable ankylosis of 
the entire thoracolumbar spine or of the entire spine.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
criteria for an initial 40 percent disability evaluation for 
intervertebral disc syndrome have been met. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243, 5292, 5293, 
5295 (2000-2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

Nevertheless, in this case, the veteran is challenging the 
initial evaluation assigned following the grant of service 
connection for intervertebral disc syndrome.  In Dingess, the 
Court held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify has been satisfied.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records as well as all available VA and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the veteran's claim.  The veteran was also 
afforded VA examinations in September 2002, July 2005, and 
August 2007, and he was provided the opportunity to testify 
at a hearing before the Board.

The Board does acknowledge the contention of the veteran's 
representative in June 2008 that the August 2007 VA 
examination was inadequate for rating purposes.  In 
particular, he notes that the examination was performed by a 
physicians assistant rather than a medical doctor and claims 
that it did not comply with the March 2006 Board remand.  The 
Court has held "that a remand by this Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
a right to compliance with the remand orders."  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  As such, compliance with 
the terms of the remand is necessary prior to further 
appellate review, and if not, "the Board itself errs in 
failing to ensure compliance."  Id.  However, in this case, 
the Board notes that the March 2006 remand did not specify 
that the examination should be performed by a physician or 
specialist, but rather gave the RO the discretion to choose 
an appropriate examiner.

Moreover, the Board notes that in Cox v. Nicholson, 20 Vet. 
App. 563 (2007), the Court held that it has never required 
that medical examinations under section 5103A only be 
conducted by physicians.  As provided by 38 C.F.R. § 
3.159(a)(1), "competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions."  In Cox, a nurse practitioner was 
found to fit squarely into the requirement of section 
3.159(a)(1) as a provider competent to provide diagnoses, 
statements, or opinions.  Similarly, in this case, the August 
2007 VA examiner was a physician's assistant, and thus, 
completed medical education and training and meets the 
requirement of section 3.159(a)(1) as one competent to 
provide diagnoses, statements, or opinions.  Moreover, the 
August 2007 VA examiner reviewed the veteran's claims file 
and provided competent medical evidence, as described in 
detail below, and as such, the Board concludes that the 
examination report and the opinion of the examiner is 
sufficient upon which to base a decision.  Therefore, the 
Board finds that the RO complied with the terms of the remand 
by affording the veteran a VA examination to ascertain the 
current severity and manifestations of his intervertebral 
disc syndrome.

VA has further assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOCs and SSOCs, which informed them of the laws and 
regulations relevant to the veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.


Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59.

The veteran's inervertebral disc syndrome is currently 
assigned a 20 percent disability evaluation pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5293.  The Board notes 
that during the pendency of this appeal, VA issued new 
schedular criteria for rating intervertebral disc syndrome 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293, which became 
effective September 23, 2002.  VA subsequently amended the 
rating schedule again for evaluating disabilities of the 
spine, contained in 38 C.F.R. § 4.71a, which became effective 
on September 26, 2003.  The new criteria for evaluating 
service-connected spine disabilities are codified at newly 
designated 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 
5243.  However, the Board notes that consideration under the 
revised schedular criteria should not be undertaken before 
such criteria became effective.  The effective date rule 
contained in 38 U.S.C.A. § 5110(g) prevents the application 
of a later, liberalizing law to a claim prior to the 
effective date of the liberalizing law.  That is, for any 
date prior to September 23, 2002 and September 26, 2003, 
neither the RO nor the Board could apply the revised rating 
schedule.

The veteran was notified of these regulation changes in the 
SSOCs.  Thus, the Board's decision to proceed in adjudicating 
this claim does not, therefore, prejudice the veteran in the 
disposition thereof. See Bernard, 4 Vet. App. at 393-94.

Under Diagnostic Code 5293, a 20 percent disability was 
contemplated for moderate intervertebral disc disease with 
recurring attacks.  A 40 percent disability evaluation was 
assigned for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.

Further, prior to September 23, 2003, Diagnostic Code 5292 
provided for ratings based on limitation of motion of the 
lumbar spine.  When such limitation of motion was moderate, a 
20 percent rating was warranted.  When limitation of motion 
was severe, a 40 percent rating was warranted.

Under Diagnostic Code 5295, a 20 percent disability 
evaluation was contemplated for a lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
disability evaluation was warranted for a severe lumbosacral 
strain with listing of the whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

In addition, as previously noted, the rating criteria for 
Intervertebral Disc Syndrome were revised effective September 
23, 2002. Under the revisions to Diagnostic Code (DC) 5293, 
intervertebral disc syndrome (preoperatively or 
postoperatively) was evaluated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  A 20 percent disability 
evaluation is contemplated for incapacitating episodes having 
a total duration of at least two weeks but less than four 
weeks during the past 12 weeks.  A 40 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent rating is assigned 
for intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  See Amendment to Part 4, Schedule for Rating 
Disabilities, Effective September 23, 2002; See 67 Fed. Reg. 
54345-54349 (August 22, 2002).

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  When evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes. Id. Note (2).  If 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment. Id. Note (3).

On September 26, 2003, revisions to the VA rating schedule 
established a General Rating Formula for Diseases and 
Injuries of the Spine and a Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  See 68 Fed. 
Reg. 166, 51454-51458 (August 27, 2003).  Diagnostic Code 
5243 provides that intervertebral disc syndrome 
(preoperatively or postoperatively) can be evaluated either 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25. See 38 C.F.R. § 4.71a.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 20 
percent disability evaluation is contemplated when there is 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 6 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation is 
warranted when there is unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent disability 
evaluation is warranted when there is unfavorable ankylosis 
of the entire thoracolumbar spine.

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1) (2007).

Further, for VA compensation purposes, normal forward flexion 
of the cervical spine is zero to 45 degrees, extension is 
zero to 45 degrees, left and right lateral flexion are zero 
to 45 degrees, and left and right lateral rotation are zero 
to 80 degrees.  Normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is 0 to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  The 
normal combined range of motion range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 230 degrees.  The normal ranges of motions for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2) 
(2007).  See also 38 C.F.R. § 4.71a, Plate V (2007).

Unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5) (2007).

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 20 percent disability 
evaluation is assigned for incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent disability 
evaluation is contemplated for incapacitating episodes having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months.

In considering the evidence of record under the old schedular 
criteria of Diagnostic Code 5293 as set forth above, the 
Board finds that the evidence of record does not establish 
entitlement to a higher initial evaluation for the veteran's 
intervertebral disc syndrome.  The medical evidence of record 
does not show the veteran to have had severe intervertebral 
disc syndrome with recurring attacks with intermittent 
relief.  In fact, private medical records dated in February 
2001 indicated that the veteran did not have any radiation of 
pain down his leg, and there was no bowel or bladder 
problems.  It was also noted that the veteran's lower 
extremities had a negative straight leg raise, and his deep 
tendon reflexes were equal bilaterally.  Private medical 
records dated in November 2001 also indicated that the 
veteran reported only having intermittent tingling to his 
legs, and there was no loss of bowel or bladder function.  
His deep tendon reflexes were normal.  He had good distal 
pulses, and there was no foot drop.  He had normal sensation, 
and it was specifically noted that he did not complain of any 
sensation deficit.  Private medical records dated in December 
2001 further noted that the veteran had 5/5 strength in his 
lower extremities and could straight leg raise to 90 degrees 
without difficulty.  His deep tendon reflexes were equal and 
+2/4.  In addition, private medical records dated in February 
2002 indicated that the veteran denied having any numbness, 
tingling, or radiation of pain, nor did he have a bowel or 
bladder disability.  There was no foot drop, and straight leg 
raises were negative.  Indeed, the treating physciain 
assessed the veteran as having an acute exacerbation of 
chronic lumbar pain.  As such, the medical evidence of record 
does not show the veteran to have met the criteria for an 
increased evaluation under Diagnostic Code 5293.

When the evidence in this case is considered under the 
schedular criteria of Diagnostic Code 5292, the Board finds 
that the evidence of record does not establish entitlement to 
a higher initial evaluation for the veteran's intervertebral 
disc syndrome.  The medical evidence of record does not show 
the veteran to have severe limitation of motion of the lumbar 
spine.  In this regard, the September 2002 VA examiner found 
the veteran to have forward flexion to 65 degrees, and he 
could extend, neutral bend, and rotate to 25 degrees.  The 
Board notes that, as of 2002, there was no specific measure 
of the range of motion of the lumbar spine included in the 
regulations used to evaluate disabilities of the spine.  
However, range of motion measurements were added with the 
September 2003 change in regulations. See Plate V, 38 C.F.R. 
§ 4.71a (2004).  While the substantive change in regulations 
from September 2003 cannot be used to evaluate the veteran's 
level of disability prior to the change, the range of motion 
measurements from Plate V are instructive in understanding 
the given range of motion measurements and how they relate to 
the terms used in the earlier rating criteria-"slight" or 
"moderate."  In regards to the thoracolumbar spine, a full 
range of motion for forward flexion is 90 degrees, backward 
extension is to 30 degrees, left and right lateral flexion is 
to 30 degrees, and left and right rotation is to 30 degrees. 
See 38 C.F.R. § 4.71a, Plate V (2007).  As such, the medical 
evidence of record has not demonstrated that the veteran had 
severe limitation of motion of lumbar spine.  Therefore, the 
Board finds that the veteran has not met the criteria for a 
higher initial evaluation under Diagnostic Code 5292.

The Board also concludes that the veteran is not entitled to 
a higher initial evaluation for his intervertebral disc 
syndrome under Diagnsotic Code 5295.  The medical evidence of 
record does not show the veteran to have had a severe 
lumbosacral strain with listing of the whole spine to 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  In fact, private medical 
records dated in February 2001 documented the veteran as 
having a normal gait, and as previously noted, the September 
2002 VA examination found the veteran to have forward flexion 
to 65 degrees, and he could extend, neutral bend, and rotate 
to 25 degrees.  There was no increased kyphosis, scoliosis, 
loss lordosis, or muscle soreness and tenderness across the 
lower back throughout the range of motion.  As such, the 
medical evidence of record has not shown the veteran to have 
had a severe lumbosacral strain.  Therefore, the Board finds 
that the veteran has not met the criteria for an increased 
evaluation for his intervertebral disc syndrome under 
Diagnostic Code 5295.

In considering the evidence of record under the revised 
rating criteria of Diagnostic Code 5293 effective September 
23, 2002, the Board finds that the veteran is not entitled to 
an initial evaluation in excess of 20 percent for his 
service-connected back disability.  The evidence of record 
does not reveal incapacitating episodes of intervertebral 
disc syndrome having a total duration of at least four weeks 
but less than six weeks during the past 12 months.  As 
previously noted, an incapacitating episode is defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician. See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, Note 1.  In this case, the August 2007 VA examiner 
stated that the veteran's physician had not given him 
bedrests order during the past year.  The veteran did report 
having flare-ups every six months, but he indicated that he 
only went to bed for eight to ten hours during such episodes.  
The Board does acknowledge an April 2008 letter from a 
private physician indicating that the veteran's degenerative 
disc disease may result in acute, episodic flare-ups at times 
of stress, exertion, or fatigue possibly resulting in periods 
of incapacity.  However, the physician did not indicate 
whether the veteran had actually been prescribed bedrest or 
the length of such episodes.  Therefore, the Board finds that 
the veteran is not entitled to an increased evaluation under 
the rating criteria in effect as of September 23, 2002.

Nevertheless, when the evidence of record is considered under 
the revised rating schedule that became effective on 
September 26, 2003, the Board does find that a higher initial 
evaluation is warranted for the veteran's interverterbal disc 
syndrome.  As previously discussed, the veteran does not have 
incapacitating episodes with a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
However, a 40 percent disability evaluation is also warranted 
when forward flexion of the thoracolumbar spine is limited to 
30 degrees or less or there is favorable ankylosis of the 
entire thoracolumbar spine.  A March 2004 VA examination 
found the veteran to have flexion to 40 degrrees, and the 
July 2005 VA examiner indicated that the veteran's dorsal 
spine had 90 degrees of forward flexion, 25 degrees of 
extension, 30 degrees of lateral flexion, and 75 degrees of 
rotation.  Similarly, the August 2007 VA examination found 
the veteran to have forward flexion to 75 degrees, extension 
to -5 degrees, lateral flexion to 20 degrees, and lateral 
rotation to 30 degrees.  

Nevertheless, private medical records dated in October 2003 
noted that the veteran's forward flexion was 20 to 30 
degrees, and private medical records dated in April 2008 
documented the veteran as having  lumbar flexion to 20 
degrees.  The April 2008 private physician also found the 
veteran to have lumbar flexion to 30 degrees less than two 
weeks later.  Accordingly, the Board finds that the present 
severity of the disability at issue is more appropriately 
reflected by a 40 percent evaluation.  The benefit of the 
doubt is resolved in the veteran's favor.  See 38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. § 4.71, Diagnostic Code 5243.

The Board has also considered whether an evaluation in excess 
of 40 percent for intervertebral disc syndrome is warranted 
under 38 C.F.R. § 4.71a, Diagnostic Code 5243.  However, the 
medical evidence of record does not show the veteran to have 
unfavorable ankylosis of the entire thoracolumbar spine.  In 
this regard, there is no medical evidence diagnosing the 
veteran with ankylosis of the spine, and there are none of 
the previously mentioned symptoms indicative of unfavorable 
ankylosis.  In fact, as previously discussed, the veteran 
does have range of motion in his thoracolumbar spine.  The 
Board notes that ankylosis is defined as "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening 
or fixation of a joint as the result of a disease process, 
with fibrous or bony union across the joint", citing 
Stedman's Medical Dictionary 87 (25th ed. 1990)).   
Therefore, the Board concludes that an initial evaluation in 
excess of 40 percent for intervertebral disc syndrome is not 
warranted.

After reviewing the record, the Board further finds that a 
separate disability rating is not warranted because the 
objective medical evidence does not demonstrate that the 
veteran suffers from a separate neurological disability 
distinct from his intervertebral disc syndrome.  The medical 
evidence of record does not identify any separate 
neurological findings or disability not already contemplated 
under the discussed pertinent criteria.  In fact, private 
medical records dated from April 2003 to August 2005 document 
the veteran has having motor 5/5 bilaterally, intact 
sensation, and 2+, symmetric reflexes.  It was also noted 
that he had a normal gait.  

Private medical records dated in September 2003 documented 
the veteran complaints of numbness and occasional weakness.  
However, he denied having bowel or bladder problems.  His 
motor was 5/5 bilaterally, and his senstation was intact to 
light touch throughout.  The veteran's reflexes were also 2+ 
and symmetric.  In October 2003, he was further noted to have 
full range of motion with normal strength as well as normal 
reflexes in his lower extremities.  The veteran was also seen 
by a private physician in November 2003 at which time he 
denied having any associated numbness in his legs or bowel or 
bladder problems.  A physical examination revealed increased 
pain during straight leg raises, but there were no radicular 
symptoms.

In addition, VA medical records dated in March 2004 
documented the veteran as having denied any radiation of pain 
or weakness.  In fact, the treating physician stated that the 
veteran showed a lot of exaggeration.  A neurological 
examination found him to have 1+ patellar and ankle reflexes 
bilaterally, and his extremities were symmetric without loss 
of muscle bulk.  

Additionally, the July 2005 VA examination found that the 
veteran did not have back or leg spasms, and there was no 
evidence of disuse atrophy in the muscles of back, legs, or 
feet.  He had +5/5 muscle strength, and there were no sensory 
deficits.  Proprioception was also normal in the great toes 
and ankles.  The veteran was able to toe and heel walk, and 
there was no evidence of foot drop.  There was an absent 
Babinksi bilaterally, but he had normally graded deep tendon 
reflexes in his knees and ankles.  Following the physical 
examination, the July 2005 VA examiner stated that the 
neurologic evaluation did not reveal any evidence of a 
clinically significant neuropathy or radiculopathy.

Moreover, VA medical records dated in January 2006 documented 
the veteran as having radiating pain, but he denied having 
weakness or numbness.  There was no change in bowel or 
bladder dunction, and his sensation, deep tendon reflexes and 
coordination were intact.  Other VA medical records dated in 
January 2006 also indicated that there was no evidence of 
spasm, and straight leg raises were negative bilaterally.  
The veteran's sensation was intact, and the deep tendon 
reflexes were symmetric.  Coordination was also intact 
without ataxia or dysmetria.  
Private medical records dated in January 2006 also noted that 
the veteran had radiating pain.  However, he had negative 
straight leg raises, and his senstation and coordination was 
intact.  He also had symmetric deep tendon reflexes.  

VA medical records dated in Octoebr 2006 indicated that the 
veteran had radiating pain and numbness, but there was no 
other indication of a neurological isability separate from 
his intervertebral disc syndrome.

VA medical records dated in August 2007 further indicate that 
the veteran had reported having pain and weakness in legs, 
but he denied having any numbness or tingling.  There was no 
bladder or bowel incontinence.  His sensation was intact and 
symmetric to light touch in the lower extremities, and his 
strength was 4/5 bilaterally.  

In addition, the August 2007 VA examiner noted that the 
veteran had postive straight leg raises bilaterally, but full 
extension of leg in a seated position was possible.  A 
sensory examination also found light touch to be intact and 
bilaterally equal for upper and lower extremities during 
sharp and dull testing.  Bilateral upper and lower extremity 
muscle testing were excellent and bilaterally equal without 
defiictis.  He did not have muscle atrophy.  The August 2007 
VA examiner did note that the achilles reflex was absent, but 
the veteran's biceps, triceps, brachioradialis, abdominal and 
patella reflexes were 2+ and equal bilaterally.  He had one 
beat clonus bilaterally, and Babinski was absent (or normal).  
A rectal examnation was normal for sensation, tone, 
volitional control, and reflex.  Lasegue's sign was positive 
and mild bilaterally, and the veteran was able to obtain near 
full extension in both legs.  There was no sensory loss or 
regional weakness found.  Significantly, the examiner 
diagnosed the veteran wiith low back pain with mild 
degenerative disc disease and mild ostesoarthritis, and he 
stated that there were no clinically significant signs of 
neuropathy or radiculopathy.

Moreover, a VA physician submitted letters in November 2007 
and March 2008 indicating that the veteran had a normal gait 
and could walk on his heels and toes.  His motor was 4+ , and 
he had symmetrical lower extremities.  There was no 
paraspinal muscle spasm.  

Private medical records dated in April 2008 did indicate that 
the veteran had decreased sensation to light touch over the 
posterior thighs bilaterally, and knee ankle jerks were 0/4 
bilaterally.  However, there was no loss of sensation to 
light touch below either knee, nor was there any weakness on 
manual resistance testing in either lower extremity.  He also 
had straight leg raising to 60 degrees.  It was further noted 
less than two weeks later that the veteran's sensation was 
intact to light touch in both lower extremities.  Based on 
the foregoing, the Board concludes that the veteran does not 
suffer from additional neurological deficiency that is not 
already contemplated in his 40 percent disability evaluation 
for intervertebral disc syndrome so as to warrant a separate 
disability rating under the diagnostic codes pertinent to 
rating neurological disorders.  See Bierman, 6 Vet. App. at 
129-132.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's back disability is not 
warranted on the basis of functional loss due to pain or 
weakness in this case, as the veteran's symptoms are 
supported by pathology consistent with the assigned 20 
percent rating, and no higher.  In this regard, the Board 
observes that the veteran has complained of pain on numerous 
occasions.  However, the effect of the pain in the veteran's 
back is contemplated in the currently assigned 40 percent 
disability evaluation.  The veteran's complaints do not, when 
viewed in conjunction with the medical evidence, tend to 
establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  In fact, the July 2005 VA examiner opined that 
the veteran's condition did not cause weakened movement, 
fatigability, or incoordination, and the August 2007 VA 
examiner stated that repeat motion did not change the 
veteran's range of motion.  Therefore, the Board finds that 
the preponderance of the evidence is against a higher initial 
evaluation for the veteran's intervertebral disc syndrome.  

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected 
intervertebral disc syndrome has caused marked interference 
with employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  
In the absence of such factors, the Board finds that the 
requirements for an extraschedular evaluation for the 
veteran's service-connected back disability under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming a RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  In 
this case, the Board notes that the RO did not grant 
compensation benefits on an extraschedular basis.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the Board 
does not find the veteran's disability picture to be unusual 
or exceptional in nature as to warrant referral of his case 
to the Director or the Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 U.S.C.A. § 3.321(b)(1).

The Board does acknowledge the November 2007 and March 2008 
letters from a VA physician indicating that it was her 
opinion that the veteran was unable to work due to his 
chronic low back pain and degenerative disc disease of the 
lumbar spine.  However, the physician did not provide a 
rationale for her opinion, nor did she explain why the 
veteran would be unable to obtain another form of employment, 
such as a sedentary job.  Moreover, the Board notes that 
private medical records dated in February 2005 show that the 
veteran was still working as truck driver.  He did indicate 
that he was having difficulty with his job at that time, but 
it was attributed to a sleep disorder rather than his 
service-connected back disorder.  Thus, it is unclear whether 
the veteran's service-connected intervertebral disc syndrome 
alone causes marked interference with employment so as to 
present an unusual or exceptional in nature as to warrant 
referral of his case to the Director or the Under Secretary 
for review for consideration of an extraschedular evaluation

Based on the foregoing, the Board concludes that while the 
veteran undoubtedly has industrial impairment as a result of 
his service-connected intervertebral disc syndrome, as 
evidenced by his 40 percent disability evaluation, the 
evidence does not show that the the disorder precludes 
gainful employment.  The Board would note that "[t]he 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations."  38 C.F.R. § 4.1 (2007).  
Based on a review of the evidence of record, the Board is of 
the opinion that the disability evaluations assigned to the 
veteran's spine disorder under the VA Schedule for Rating 
Disabilities accurately reflect the veteran's overall 
impairment to his earning capacity due to that service-
connected disability.  Therefore, an extraschedular 
evaluation for the veteran's service-connected left knee 
disabilities is not warranted.

The Board further notes that this matter will be further 
reviewed because the Board had referred a claim for a total 
disability evaluation based upon individual unemployability 
(TDIU) to the RO for adjudication in its March 2006 remand. 


ORDER

Subject to the provisions governing the award of monetary 
benefits, an initial evaluation of 40 percent for 
intervertebral disc syndrome is granted.

_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


